PER CURIAM.
Varden M. Grandison appeals the district court’s order denying his February 2003 motion for reconsideration of a sentence imposed in March 2002.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Grandison, No. CR-01-126 (E.D.Va. Feb. 18, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 To the extent Grandison’s informal brief raises additional claims not directly related to the denial of his motion for reconsideration, this court is without jurisdiction to consider them. See Browder v. Director, Dep’t of Corr., 434 U.S. 257, 264, 98 S.Ct. 556, 54 L.Ed.2d 521 (1978) (holding that period for filing notice of appal is "mandatory and jurisdictional”).